Citation Nr: 1313695	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  09-00 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression.

2.  Entitlement to a rating in excess of 10 percent for residuals of status post right knee surgery.

3.  Entitlement to a rating in excess of 10 percent for post-traumatic arthritis of the left ankle.

4.  Entitlement to a rating in excess of 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to September 2004.

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran testified before the undersigned at an October 2009 hearing and a transcript of that hearing has been associated with his claims folder.

In March 2011, the Board remanded these matters for further development.

In a February 2013 statement submitted to the RO (VA Form 21-4138), the Veteran requested a hearing before a Veterans Law Judge.  The RO forwarded the Veteran's statement to the Board where it was received in March 2013.  As noted above, however, the Veteran testified at a Board hearing in October 2009 and the hearing addressed all of the appellate issues of which the Board is aware.  The Veteran has not provided any reason why he believes a second hearing is necessary on the issues that were already addressed at the earlier Board hearing.  Thus, his request for a second hearing is denied.  (The Board recognizes that in today's environment, VA keeps temporary files for claimants at the RO and that there might in fact be other issues pending on appeal.  If the request for a Board hearing in fact relates to another appeal about which the Board has not yet been informed, the RO should act on the hearing request.)


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  (The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.)

In this case, an August 2007 VA primary care treatment note includes a diagnosis of atypical depressive disorder.  (Thus, there is competent evidence of a current psychiatric disability.)  Service treatment records include a July 2001 report of treatment for stress related to a problem between the Veteran and his supervisor.  He reported that he felt down and helpless.  During the October 2009 hearing, he explained that he was verbally harassed by his supervisor and coworkers in service and that he was prescribed medications for depression in service.  He reportedly continued to use such medications in the years since service.  Additionally, he reported during an April 2008 Board hearing that he began to experience difficulty sleeping while stationed in a "hostile environment" in Turkey in approximately December 1999 and that sleep problems had continued since that time.  He was prescribed medications for sleep impairment and anxiety at the time of the April 2008 hearing. 

Furthermore, the Veteran also contends that his current psychiatric disability is related to his service-connected disabilities.  In an August 2007 letter, a VA nurse practitioner opined that it was "certainly reasonable to believe" that the Veteran's physical disabilities (including chronic knee and leg pain, migraine headaches, and gastroesophageal reflux disease (GERD)) "could" negatively impact his mood.  It was also noted that, if he was experiencing an underlying depression, this could be manifested by low energy levels, increased fatigue, lack of enjoyment of previous activities, and physical complaints.  She reasoned that depression and physical health are closely linked and that it is virtually impossible for one not to impact the other.  

In sum, there is competent evidence of a current psychiatric disability, treatment for stress in service, a claim of sleep problems and a stressful experience in service, and a claim of treatment for depression in service.  Also, there is competent evidence of a continuity of symptomatology and a medical opinion that the Veteran's depression may be related to his service-connected disabilities, suggesting that a current psychiatric disability may be related to service or a service-connected disability.  However, the medical opinion is equivocal.  Thus, VA's duty to obtain an examination as to the nature and etiology of the current psychiatric disability, is triggered.  Such an examination is needed to obtain a medical opinion as to the etiology of the Veteran's current psychiatric disability.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran's complete service personnel records may contain information relevant to his claim of service connection for a psychiatric disability.  These records have not yet been obtained.  Hence, on remand, the National Personnel Records Center (NPRC) should be asked to provide a copy of the Veteran's Official Military Personnel File (OMPF).

Additionally, during the October 2009 hearing the Veteran reported that he continued to receive psychiatric treatment at the VA outpatient clinic in Ogden, Utah.  Also, a June 2011 VA examination report reflects that the Veteran's VA treatment records had been reviewed.  The examiner referred to right knee X-rays and a CT scan of the head conducted in August 2010.  (The most recent VA treatment records in the claims file are from the VA Salt Lake City Health Care System and are dated to August 2007.)  There are no additional treatment records included among the Veteran's paperless records in the Virtual VA system.  Thus, it appears that there are additional VA treatment records that may be pertinent to his rating claims and that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim of service connection on a secondary basis in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103(a). Therefore, such notice should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim of service connection on a secondary basis.  A copy of this letter must be included in the claims file.

2.  Ask the NPRC to obtain a copy of the Veteran's complete Official Military Personnel File (OMPF), including all appraisals of his performance.  If efforts to obtain the Veteran's personnel records are unsuccessful through the NPRC, request such records from any other appropriate depository.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability, a right knee disability, a left ankle disability, and/or headaches from the VA Salt Lake City Health Care System from August 2007 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After all efforts have been exhausted to obtain and associate with the claims file any service personnel records and any additional treatment records and after the Veteran has been given an opportunity to submit additional evidence pertaining to his service connection claim, schedule him for a VA psychiatric examination to determine the nature and etiology of his current psychiatric disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current psychiatric disability identified (i.e. any psychiatric disability diagnosed since April 2007), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its clinical onset in service, is related to the Veteran's treatment for stress in service and his reported psychiatric symptoms in service, is related to his reported stressful experiences in service, or is otherwise related to a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability was caused (in whole or in part) by the Veteran's service-connected residuals of status post right knee surgery, post traumatic arthritis of the left ankle, migraine headaches, and/or GERD?

(c)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected residuals of status post right knee surgery, post traumatic arthritis of the left ankle, migraine headaches, and/or GERD?

If any current psychiatric disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his symptoms over time.

(d)  If the Veteran meets the criteria for a diagnosis of posttraumatic stress disorder (PTSD), what are the stressors that support the diagnosis?

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since April 2007, the treatment for stress in service in July 2001, all of the Veteran's reported stressors in service (including verbal harassment), his reports of medication use for depression in service and in the years since that time, and his reports of sleep problems in service and in the years since that time.   

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report stressors and psychiatric symptoms in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or continuity since service, the examiner must provide a reason for doing so.  (The absence of evidence of a specific stressor or of treatment for particular psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.  The AOJ should also ascertain whether, based on additional evidence received pursuant to this remand, other examinations are necessary to evaluate the current level of disability relative to the rating issues on appeal.  Any examination deemed necessary should be conducted.

6.  If any benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


